DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claim limitations that are interpreted under 35 U.S.C. 112(f) are: 
“means for combining the microphone array with a single ceiling tile as a single unit” in claim 41, 
“means, electrically connected to the microphone array, for performing beamforming” in claim 41, 
“means, coupled to the microphone array for indicating an operating mode of the microphone array” in claim 42, 
“means for acoustic or vibration damping” in claim 43, 
“means for creating a configurable pickup pattern for the beamforming” in claim 44, 
“means for adaptively steering one or more beams” in claim 45, 
“means for performing noise cancellation” in claim 46, 
“means for adaptive acoustic processing” recited in claim 78,
“means for performing acoustic echo cancellation” in claim 83, and
“means for auto voice tracking” in claim 88.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As such, limitations I-X are interpreted as follows:
the “means for combining the microphone array with a single ceiling tile as a single unit” recited in claim 41 is been interpreted as a guide, support, electrical wires, and switches (para. [0060]),
“means, electrically connected to the microphone array, for performing beamforming” in claim 41 is interpreted as a beamformer (para. [0061]),
“means, coupled to the microphone array for indicating an operating mode of the microphone array” in claim 42 is interpreted as one or more external indicators (para. [0013]),
“means for acoustic or vibration damping” in claim 43 is interpreted as acoustic or vibration damping material (para. [0065]), 
“means for creating a configurable pickup pattern for the beamforming” in claim 44 is interpreted as beamforming microphone(s) (para. [0034]), 
“means for adaptively steering one or more beams” in claim 45 is interpreted as one or more separate processing devices (para. [0013]), 
“means for performing noise cancellation” in claim 46 is interpreted as one or more separate processing devices (para. [0013]), 
“means for performing acoustic echo cancellation” in claim 83 is interpreted as a processing device (para. [0012]-[0013]), and
“means for auto voice tracking” in claim 88 is interpreted as a beamforming microphone array (para. [0043]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 4-9, 12-17, 20-25, 28-68 and 74-108 are allowed.
With respect to claim 1, claim 1 is allowed since Chhetri in view of Milsap, Ishibashi, and Yu do not teach “where the ceiling tile beamforming microphone array system is used in a drop ceiling mounting configuration; [and] where the microphone array couples to the back side of the ceiling tile and all or part of the ceiling tile beamforming microphone array system is in the drop space of the drop ceiling.” Claims 9, 17, 25 and 41 are allowed for similar reasons as claim 1, and claims 4-8, 12-16, 20-24, 28-40, 42-68 and 74-108 are allowed for their dependencies on claims 1, 9, 17, 25 and 41. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653